Dismiss and Opinion Filed July 25, 2013




                                         SIn The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-00593-CV


                    IN RE ALYSE SMITH, AN INCAPACITED PERSON


                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 11G-008-2

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
        After appellee’s counsel informed the Court of appellant’s death, we questioned our

jurisdiction over this appeal. By letter dated January 17, 2013, we requested briefing from

appellant within ten days regarding whether appellant’s death had mooted this appeal. To date,

appellant has not filed the requested letter brief nor otherwise corresponded with the Court

regarding the status of this appeal.

        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1).




                                                 /Carolyn Wright/
120593F.P05                                      CAROLYN WRIGHT
                                                 CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE IN RE ALYSE SMITH                         On Appeal from the County Court At Law
                                                   No. 1, Kaufman County, Texas
No. 05-12-00593-CV                                 Trial Court Cause No. 11G-008-2.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered July 25, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–